Citation Nr: 1441067	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral lower leg wounds and ulcers as secondary to the service-connected pes planus disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1944 to June 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for bilateral lower leg wounds and ulcers as secondary to the service-connected pes planus disability.  

On his October 2012 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  The Veteran was scheduled for a hearing in July 2014.  Information in the Veterans Appeals Control and Locator System (VACOLS) shows that the hearing was canceled by the Veteran due to health reasons.  The Veteran has not requested that the hearing be rescheduled.  Therefore, the Board finds that there are no pending hearing requests at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a skin disorder manifested by bilateral lower leg wounds and ulcers.

2.  The Veteran is service-connected for bilateral pes planus (flat feet). 

3.  The Veteran's skin disorder of the legs is not proximately due to or aggravated by the service-connected pes planus disability.

CONCLUSION OF LAW

The criteria for service connection for bilateral lower leg wounds and ulcers as secondary to the service-connected pes planus disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in July 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and secondary service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claim.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination in 
September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinion and findings obtained in this case are adequate.  The September 2012 VA opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination, post-service treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's skin condition, including wounds and ulcers, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Leg (Skin) Disorder

The Veteran's claim is for service connection for bilateral lower leg wounds and ulcers, which he contends developed secondary to his service-connected pes planus disability.  Specifically, the Veteran reports that he suffers from stiffness, redness, and swelling of the lower extremities as a result of his flat feet.  See Veteran's statements dated May 2012 and July 2012.  The Veteran does not contend, and the evidence does not otherwise suggest, that his bilateral leg disorder is directly related to service.  Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory reasonably raised by the evidence of record.

A September 2012 VA examination report reflects that the Veteran had a left anterior shin ulcer that was red, irritated, and dressed with a bandage.  The Veteran also had redness of the right lower shin, with no ulcers or induration.  Bilateral pitting edema was also noted.  Based on these findings by the September 2012 VA examiner, the Board finds that the Veteran has a current disability.

The Veteran is currently service-connected for bilateral pes planus (flat feet).  See November 2005 rating decision.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's bilateral leg disorder (wounds and ulcers) is not proximately due to or aggravated by the service-connected pes planus disability.

Treatment records from the Harlan County Health System from April 2013 to June 2013 make no reference to the Veteran's bilateral leg disorder and are therefore of no probative value regarding the issue on appeal.

Post-service VA treatment records from October 2012 to April 2014 note two skin tears, one on the right knee and the other on the left.  These tears were attributed to a fall the Veteran sustained and not to the service-connected pes planus disability.  Further, podiatry clinic notes reveal that the Veteran had a corn on his left third toe and a thin callus that had caused a small abrasion on the left foot.  In a November 2013 podiatry note, the VA physician noted flat arches of the feet with no pain on palpation.  However, none of these treatment records attribute the bilateral leg wounds and ulcers to the service-connected pes planus disability.

As noted above, the Veteran was afforded a VA examination in September 2012 to assist in determining whether any currently diagnosed bilateral leg disorder was related to the service-connected pes planus disability.  During the evaluation, the Veteran reported that he experienced redness, swelling, and intermittent pain of his bilateral lower legs for the last 20 years.  He stated that he had received care from a wound care nurse for "years" that assisted the Veteran in changing bandages on his feet and legs.  Upon physical examination, the VA examiner noted that the Veteran had a left anterior shin ulcer that was red, irritated, and dressed with a bandage.  The Veteran also had redness of the right lower shin, with no ulcers or induration.  Bilateral pitting edema was also noted.  The examiner then opined that the Veteran's current bilateral swelling of the lower extremities, to include stiffness, redness, tenderness, and ulcers was less likely than not due to, a result of, or aggravated by his bilateral pes planus disability.  In support of this opinion, the examiner stated that the Veteran's skin conditions, including ulcers on his shins, were not due to any bilateral flat feet condition and, instead, were likely due to dependent edema, healing issues, or friction from socks or other issues other than pes planus.  

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed bilateral leg disorder and service-connected pes planus.  While the Veteran is competent to report symptoms as they come to him through his senses, such as pain and swelling, the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his disorder.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Instead, the Board finds the September 2012 VA medical opinion, which was based on a review of accurate facts in the record, history by the Veteran, and a physical examination, to be the most probative evidence of record.

For the reasons stated above, the only competent and probative evidence addressing whether the Veteran's bilateral leg disorders are etiologically related to the service-connected pes planus disability is the September 2012 medical opinion.  Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral lower leg wounds and ulcers as secondary to the service-connected pes planus disability, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral lower leg wounds and ulcers as secondary to the service-connected pes planus disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


